The Honorable Jay Bradford State Senator P.O. Box 8367 Pine Bluff, Arkansas 71611
Dear Senator Bradford:
This is in response to your request for an opinion on three questions concerning the right to a review hearing of a state agency director's decision not to hire a veteran entitled to "veteran's preference" under A.C.A. § 21-3-302 (1987).
I have enclosed for your review a copy of Op. Att'y Gen. 93-360, recently issued by this office, which answers the questions you have posed.
The foregoing opinion, which I hereby approve, was prepared by Deputy Attorney General Elana C. Wills.
Sincerely,
WINSTON BRYANT Attorney General
WB:cyh